Citation Nr: 1029771	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  03-15 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a gastroesophageal 
disorder, claimed as Barrett's esophagus.  

2.  Entitlement to service connection for postoperative pleural 
effusion.  

3.  Entitlement to service connection for anemia.  

4.  Entitlement to service connection for multiple joint 
pain/arthralgia, to include as due to undiagnosed illness under 
the provisions of 38 U.S.C.A. § 1117.  

5.  Entitlement to service connection for fatigue, to include as 
due to undiagnosed illness under the provisions of 38 U.S.C.A. § 
1117.  

6.  Entitlement to service connection for headaches, to include 
as due to undiagnosed illness under the provisions of 38 U.S.C.A. 
§ 1117.  

7.  Entitlement to service connection for muscle pain, to include 
as due to undiagnosed illness under the provisions of 38 U.S.C.A. 
§ 1117.  


8.  Entitlement to service connection for gastrointestinal 
disorders, to include as due to undiagnosed illness under the 
provisions of 38 U.S.C.A. § 1117.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1987 to 
November 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of entitlement to service connection for posttraumatic 
stress disorder (PTSD) was previously on appeal.  A rating 
decision in February 2010 granted service connection for PTSD and 
assigned a 30 percent rating, effective in June 2004.  The record 
does not reflect that the Veteran has disagreed with either the 
rating or the effective date assigned for the disability.  
Therefore, no issue regarding PTSD remains for appellate 
consideration.  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.  

2.  The medical evidence shows that a chronic gastroesophageal 
disorder, including Barrett's esophagus, was not manifest until 
after service and is not related to military service.  

3.  The medical evidence shows that pleural effusions developed 
as a postoperative complication of surgery for Barrett's 
esophagus and is not related to military service.  

4.  The medical evidence shows that anemia developed in 
conjunction with his Barrett's esophagus and is not related to 
military service.  

5.  The medical evidence of record shows that multiple joint 
pain/arthralgias are due to diagnosed disorders and are not 
related to military service.  

6.  The medical evidence of record shows that fatigue is due to a 
diagnosed disorder and is not related to military service.  

7.  The medical evidence of record shows that headaches are due 
to a diagnosed disorder and are not related to military service.  

8.  The medical evidence of record shows that muscle pain is due 
to diagnosed disorders and is not related to military service.  

9.  The medical evidence of record shows that gastrointestinal 
symptoms are due to diagnosed disorders and are not related to 
military service.  




CONCLUSIONS OF LAW

1.  A gastroesophageal disorder, claimed as Barrett's esophagus, 
was not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).

2.  Postoperative pleural effusion was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  Anemia was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).

4.  Multiple joint pain/arthralgias, fatigue, headaches, muscle 
pain, and gastrointestinal symptoms are not due to undiagnosed 
illness, and were not otherwise incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.317 (2009).  

5.  Fatigue is not due to undiagnosed illness and was not 
otherwise incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.317 (2009).  

6.  Headaches are not due to undiagnosed illness and were not 
otherwise incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.317 (2009).  

7.  Muscle pain is not due to undiagnosed illness and was not 
otherwise incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.317 (2009).  

8.  A gastrointestinal disorder is not due to undiagnosed illness 
and was not otherwise incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.317 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The RO's September 2003, July 2004, December 2005, and December 
2007 letters advised the Veteran of the foregoing elements of the 
notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 473.  

The duty to assist the Veteran has also been satisfied in this 
case.  The RO obtained the Veteran's service treatment records, 
as well as his identified VA and private medical treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As for the 
claimed disorders, the RO obtained a VA medical opinion 
concerning the etiology of the disorders.  This opinion was based 
upon a physical examination of the Veteran and a review of his 
claims file, and the examiner provided a rationale for the 
conclusion reached.  The Board therefore concludes that the 
January 2010 medical opinion is adequate for evaluation purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  Finally, there is no sign in the record that 
additional evidence relevant to the issues being decided herein 
is available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases, including arthritis and 
duodenal ulcer disease, will be presumed if they are manifest to 
a compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  Service connection may also be granted for any 
disease initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

VA is authorized to compensate any Persian Gulf Veteran with a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service in 
the Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117.  

The law currently defines a qualifying chronic disability as that 
which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by a 
cluster of signs or symptoms (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome), or any diagnosed 
illness that VA determines in regulations warrants a presumption 
of service connection.  38 U.S.C.A. § 1117.  This statute also 
provides that signs or symptoms that may be manifestations of an 
undiagnosed illness or a chronic multi- symptom illness include: 
(1) fatigue; (2) unexplained rashes or other dermatological signs 
or symptoms; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurological signs and symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the upper or lower 
respiratory system; (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; and 
(12) abnormal weight loss.  Id.  

VA regulations provide that for a disability to be presumed to 
have been incurred in service, the disability must have become 
manifest either during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than December 
31, 2011; and by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  38 
C.F.R. § 3.317.  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Historically, the Veteran served on active duty in the Navy from 
November 1987 to November 1991.  That service included duty in 
the Southwest Asia theater of operations during the Persian Gulf 
War.  

The Veteran's service treatment records show that he was treated 
in October 1988 for gastroenteritis.  One day later, the 
gastroenteritis was noted to have resolved.  He was again seen in 
March 1989 complaining of nausea, which was attributed to motion 
sickness.  The remainder of the service records, including the 
report of the Veteran's separation examination, are silent for 
any gastrointestinal complaints or pertinent abnormal clinical 
findings.  On the history portion of the separation examination 
report the Veteran specifically indicated that he had no history 
of stomach or intestinal trouble.  The service records also do 
not reflect treatment for a pleural effusion.  In March 1991, the 
Veteran complained of midsternal inspiratory chest pain, sore 
throat, and scant cough; the examination was unremarkable.  The 
examiner diagnosed bronchitis secondary to chemical irritation 
while spray-painting; it was noted that the condition was 
probably viral as well.  The report of the Veteran's separation 
examination in September 1991 indicates that the examination of 
the lungs and chest was normal; no diagnosis was assigned.  The 
service records do not reflect a diagnosis of anemia and do not 
note complaints of joint pain, arthralgia, muscle pain, fatigue, 
or headaches.  

A Gulf War Registry Examination was performed in December 1994.  
The Veteran reported to that examiner that he experienced some 
fatigue while he was in the Persian Gulf and that, since his 
return, he was tired all the time.  He indicated that certain 
smells would make him vomit.  The examiner did not indicate that 
the report of hematologic testing on that examination showed the 
presence of anemia.  Examination of the Veteran's abdomen and 
extremities was reportedly normal.  Upper gastrointestinal x-ray 
testing at that time showed gastroesophageal reflux and a hiatal 
hernia.  A chest x-ray revealed no acute chest disease.  X-rays 
of the Veteran's hips and knees were noted to be unremarkable.  
The examiner diagnosed arthralgias, fatigue, nausea, and 
vomiting, but did not comment on the etiology of those symptoms.  

A letter dated in April 2004 from a private medical facility 
contains reports obtained from microfilm, noting treatment of the 
Veteran with prescription medication in February 1996 for nausea 
and vomiting.  In October 1998, he was treated for pneumonitis 
and enteritis.  A note dated in November 1998 shows the Veteran's 
complaint that his stomach would burn when he ate.  

A January 2000 letter to the Veteran from a blood bank thanked 
him for his attempt to donate blood in December 1999, which 
donation was deferred because of a finding of low blood count.  
The letter included the results of hematologic testing and 
suggested further evaluation by the Veteran's family physician.  

A post-service treatment record dated in January 2000 states that 
the Veteran "recently presented with fatigue."  He was also 
noted to have a hemoglobin level of 8, with a hemoglobin level of 
15 several months previously.  A large segment of Barrett's 
esophagus, a hiatal hernia, and active esophagitis were found on 
esophagogastroduodenoscopy (EGAD).  The examiner also diagnosed a 
Cameron's ulcer of the hiatal hernia pouch which "certainly 
could be a source of his anemia along with a friable, distal 
esophagus."  

An examiner in March 2000 noted that the Veteran had a slowly 
resolving iron deficiency anemia, with fatigue and extreme 
paleness coupled with some mild, intermittent lower 
gastrointestinal symptoms.  Colonoscopy and terminal ileoscopy at 
that time were normal.  

In August 2000, the Veteran underwent surgical repair of an 
incarcerated esophageal hiatal hernia with gastroesophageal 
reflux disease and biliary dyskinesia; a cholecystectomy was also 
performed.  The summary of that private hospitalization states 
that the Veteran had been symptomatic for a period of at least 10 
years.  The summary also notes that the Veteran experienced 
surgical complications, including bilateral postoperative pleural 
effusions.  He required mechanical ventilation for a period of 
time.  

The Veteran was afforded another Gulf War Registry Examination in 
December 2000.  He reported to that examiner that he had 
experienced shortness of breath and trouble breathing since the 
surgery in August 2000.  The Veteran also reported having aching 
in his knees, elbows, and shoulders, which was worse than at the 
time of his 1994 Gulf War Examination.  He complained of 
continued fatigue and stated that he had been anemic since the 
surgery.  The diagnoses listed by the examiner included Barrett's 
esophagus, postoperative Nissen fundoplication; postoperative 
pleural effusion and pneumonia, resolved; anemia; arthralgias; 
and history of a vitamin B12 deficiency.  

A lay statement by S.R., dated in March 2004, states that she had 
been acquainted with the Veteran for approximately 12 years.  The 
author indicated that, during that time, she had observed him 
becoming violently ill while eating meals.  

The Veteran's wife also wrote in March 2004 that his symptoms 
were already starting to appear in 1992.  She indicated that he 
was seen by a VA physician who stated that the Veteran might have 
a hiatal hernia, although the physician did not schedule any 
tests.  The Veteran's wife wrote that the physician indicated 
that his gastrointestinal and joint symptoms were the result of 
Desert Storm, although she did not put her opinion in writing.  
She stated that the Veteran got weaker and paler and, although 
she could not recall the date, he saw his family physician who 
gave the Veteran a blood transfusion.  Finally, the Veteran's 
wife wrote that he would currently get fatigued very easily.  

The VA Medical Center in Oklahoma City wrote in April 2005 that 
the Veteran did not register with that facility until 1994.  
Therefore, no treatment records prior to that date were 
available.  

The Veteran and his wife testified at two Board hearings in this 
case, in March 2004 and in September 2007.  The Veteran contended 
that his pleural effusions and difficulty breathing began during 
his service in the Persian Gulf when he breathed in smoke and 
other chemicals due to the oil fires.  The Veteran stated that 
during service, he had problems with nausea, throat spasms, a 
colicky, and a gassy feeling in his stomach, regurgitating food 
after meals, and also with gastric reflux, usually at night.  He 
also recalled being weak and light-headed and looking pale during 
service.  The Veteran testified that his bowels were irritable 
during service, with diarrhea and constipation.  He and his wife 
stated that they recalled the VA examiner at the time of the 1994 
Gulf War Examination stating that it was a possibility that his 
gastrointestinal disorders could be related to his exposure to 
conditions in the Persian Gulf.  The Veteran testified that his 
private physician had also told him that it was a possibility 
that his current condition could have been caused by his exposure 
to chemicals during service.  He also reported that his muscles 
would get sore, easily fatigued, and weak.  The Veteran also 
described pain in his feet, knees, hands, elbows, and shoulders, 
and down his back, as well as numbness and tingling into his hips 
and arms, and muscle spasms in his legs, all of which began 
during service and had worsened since service.  

At the hearing in 2004, the Veteran's representative indicated 
that the history portion of the separation examination report 
showed that shortness of breath, chest pain, gall bladder and 
liver conditions, adverse reaction, possible allergy, arthritis, 
and rheumatism "needed to be checked into."  However, the 
representative misread several of the notations on the report.  
Instead of "adverse reaction" or "allergy," the examiner in 
fact indicated "broken bones," the Veteran had reported a 
broken arm at age 9.  Rather than "arthritis, rheumatism," the 
examiner had in fact indicated "bone or joint deformity," 
referring to the Veteran's report of near-amputation of his right 
fourth and fifth fingers in 1985.  The "gall bladder and liver 
conditions" notation referred to jaundice the Veteran reportedly 
experienced in infancy.  Further, the examiner indicated that the 
notations regarding shortness of breath and chest pain referred 
the episode of paint inhalation in February 1991 [sic].  

The Veteran was afforded a VA compensation examination in January 
2010.  The Veteran described his long hospitalization in 1999, 
and he reported that he was diagnosed with anemia after the 
surgery.  However, the hospitalization was actually in 2000, and 
the medical evidence shows that anemia was actually discovered in 
December 1999, several months prior to the surgery when he 
attempted to donate blood.  These inconsistencies render the 
Veteran's reported history less credible.  Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997); McCormick v. Gober, 14 Vet. App. 39 
(2000).

After reviewing the claims file and examining the Veteran, the 
January 2010 examiner opined that the Veteran's Barrett's 
esophagus, which was not diagnosed until several years after his 
separation from service, was not related to his active military 
service or to any incident therein, including the diagnosis of 
gastritis.  The examiner stated that in most cases Barrett's 
esophagus developed to its full extent over a short period of 
time (i.e., less than one year), with little or no subsequent 
progression.  

Despite the Veteran's current contention that he had symptoms of 
gastroesophageal reflux during service and that those symptoms 
continued thereafter, the medical evidence and the Veteran's own 
statements at the time of his separation examination show that 
neither Barrett's esophagus nor any other chronic 
gastroesophageal disorder was present during service.  The 
opinion of the January 2010 VA examiner as to the date of onset 
and etiology of the Veteran's Barrett's esophagus within one year 
prior to his January 2000 esophagogastroduodenoscopy and being 
unrelated to service carries great probative weight.  Therefore, 
the evidence shows that the Veteran did not have a chronic 
gastroesophageal disorder during service and that his Barrett's 
esophagus is unrelated to service. 

The evidence also shows that the Veteran's pleural effusions 
developed as a postoperative complication following his surgery 
for Barrett's esophagus.  There is no medical evidence of pleural 
effusions prior to the surgery. 

Further, the evidence shows that anemia was first diagnosed in 
December 1999, approximately eight years after the Veteran's 
separation from service, and that examiners have attributed the 
anemia to the Veteran's gastroesophageal disease.  

Thus, in the absence of competent medical evidence that the 
Veteran's gastroesophageal disease, including Barrett's 
esophagus, pleural effusion, and anemia are related to his 
military service, the preponderance of the evidence is against 
these claims for service connection.  As such, the benefit-of-
the-doubt rule does not apply, and these claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The record shows that the Veteran complained of fatigue at the 
time of his 1994 Gulf War Registry examination.  However, 
following an evaluation in October 2005, sleep apnea was 
diagnosed and a continuous positive airway pressure machine 
(CPAP) was prescribed.  The January 2010 VA examiner indicated 
that the Veteran's fatigue was "more likely than not" secondary 
to his sleep apnea, non-compliance with the CPAP, and a low 
vitamin B12 level.  Despite the Veteran's hearing testimony that 
he felt weak during service, the service treatment records do not 
reflect any complaints of weakness or fatigue.  

Thus, in the absence of competent medical evidence that the 
Veteran's claimed fatigue is related to his military service or 
to a service-connected disability, the preponderance of the 
evidence is against the Veteran's claim for service connection.  
Moreover, because the medical evidence specifically attributes 
the fatigue to a diagnosed disorder for which service connection 
has not been established, the provisions of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 are not applicable.  Accordingly, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.  

Regarding the Veteran's claimed headaches, the record shows that 
an examiner in October 2005 diagnosed migraine without aura.  
Because the claimed headaches have been attributed to a diagnosed 
disorder, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 are not applicable.  As noted above, the service 
treatment records, including the Veteran's own statements at the 
time of his separation from service, do not reflect any 
complaints of headaches.  Nor did he report any headaches at the 
time of his December 1994 Gulf War Registry examination.  
Therefore, in the absence of competent medical evidence that the 
Veteran's migraine headaches are related to his military service 
or to a service-connected disability, the preponderance of the 
evidence is against the claim for service connection.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.  

Although the Veteran was treated for gastroenteritis during 
service, it was noted to have resolved one day later.  Moreover, 
the separation examination report does not reflect a diagnosis of 
any gastrointestinal disorder, and the Veteran himself 
specifically denied any stomach, liver, or intestinal trouble at 
that time.  Thus, no chronic gastrointestinal disorder was 
present during service.  Although the Veteran was treated for 
enteritis after service in October 1998, that was an isolated 
event.  X-rays and colonoscopy in March 2000 were interpreted as 
being normal.  He was again treated for gastroenteritis in August 
2005, but on a subsequent visit in November 2005 no pertinent 
complaints, abnormal clinical findings, or diagnosis was listed.  
Moreover, the January 2010 examiner indicated that the Veteran's 
complaints had all been attributed to known diagnosed disorders.  

Thus, in the absence of competent medical evidence that the 
Veteran has a current chronic gastrointestinal disorder, aside 
from gastroesophageal disease, including Barrett's esophagus, 
discussed above, that is related to his military service or to a 
service-connected disability, the preponderance of the evidence 
is against the Veteran's claim for service connection.  Moreover, 
because the medical evidence specifically indicates that all of 
the Veteran's gastrointestinal complaints are attributable to a 
diagnosed disorder for which service connection has not been 
established, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 are not applicable.  Accordingly, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.  

Finally, regarding the Veteran's claimed multiple joint 
pain/arthralgias and muscle pain, although the December 1994 VA 
examiner listed a diagnosis of arthralgias, no pertinent abnormal 
clinical findings were noted at that time.  The service records 
are silent for any complaints of multiple joint pain/arthralgias 
and muscle pain.  The record shows that the Veteran sustained a 
work injury to his back in May 1997, and degenerative disc 
disease of the lumbosacral spine was subsequently diagnosed.  The 
Veteran reported to a VA examiner in December 2000 that he 
experienced aching in his knees, elbows, and shoulders that was 
worse than at the time of his previous Gulf War examination.  The 
December 2000 examination of the Veteran's knees, elbows, and 
shoulders, however, was completely normal.  The Veteran reported 
to the January 2010 VA examiner that his joint pain would migrate 
among his knees, shoulders, elbows, and feet, and that his muscle 
pain was actually in the muscle surrounding the joints, not in 
other areas of muscle.  The examiner recorded painful motion of 
the Veteran's knees, shoulders, and elbows, but no abnormal 
clinical findings were noted regarding the feet, except for some 
tenderness.  X-rays of both of the Veteran's shoulders and both 
elbows showed degenerative joint disease, and x-rays of both feet 
revealed calcaneal spurs.  Although x-rays of the Veteran's knees 
were normal, the examiner diagnosed bursitis of both knees.  The 
examiner opined that since the first mention of any complaints 
concerning the Veteran's joints or muscles was the 1994 Gulf War 
examination, and because there was no evidence linking the 
Veteran's current complaints to any incident of service, it "was 
less likely than not" that the diagnosed joint disorders were 
related to his active service. 

Thus, in the absence of competent medical evidence that the 
Veteran currently has any disorder manifested by joint or muscle 
pain that is related to his military service or to a service-
connected disability, the preponderance of the evidence is 
against the Veteran's claim for service connection.  Moreover, 
because the medical evidence specifically indicates that all of 
the Veteran's joint and muscle pain complaints are attributable 
to diagnosed disorders, the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 are not applicable.  Accordingly, the benefit-
of-the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.  


ORDER

Service connection for a gastroesophageal disorder, claimed as 
Barrett's esophagus, is denied.  

Service connection for postoperative pleural effusion is denied.  

Service connection for anemia is denied.  

Service connection for multiple joint pain/arthralgia, to include 
as due to undiagnosed illness under the provisions of 38 U.S.C.A. 
§ 1117, is denied.  

Service connection for fatigue, to include as due to undiagnosed 
illness under the provisions of 38 U.S.C.A. § 1117, is denied.  

Service connection for headaches, to include as due to 
undiagnosed illness under the provisions of 38 U.S.C.A. § 1117, 
is denied.  

Service connection for muscle pain, to include as due to 
undiagnosed illness under the provisions of 38 U.S.C.A. § 1117, 
is denied.  

Service connection for gastrointestinal disorders, to include as 
due to undiagnosed illness under the provisions of 38 U.S.C.A. § 
1117, is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


